Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20140251217) in view of Johanson (US 20170076924).
As to claim 1, Nguyen discloses a target assembly for use in a pvd chamber comprising:
A target backing plate (figure 2: plate 102);
A target affixed to the backing plate with peripheral edges and front face (target 104 on plate 102 with front and side surfaces);
A target shield adjacent the target surrounding and adjacent the peripheral edges of the target (figure 2: dark space shield 206);
The target shield comprising an insulating material (paragraph 22: dielectric or ceramic material);
A gap between the inner peripheral surface of the target and peripheral edges of the target (figure 2: gap 214 between target and shield 206);
A non-insulating outer peripheral fixture with an inner diameter less than the target shield outer diameter (figure 2: shield 216 – equivalent to ‘peripheral fixture’ in structure and location, difference in terminology only; paragraph 18: conductive material).
Nguyen, while disclosing an insulator [target shield] and adjacent conductive chamber shield [peripheral fixture], is silent as to the chamber shield securing the insulator.
Johanson discloses a target assembly for PVD (paragraph 3; figure 1) in which a target is secured to a backing plate, contains an adjacent peripheral insulator (figure 1: target 140 on backing plate 284 with peripheral isolator 310) with an adjacent conductive chamber shield with smaller inner diameter than insulator outer diameter (figure 1: shield 201/214; paragraph 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact and secure the isolator, as disclosed by Johanson, in the system of Nguyen, because this allows for physical securement, deposition covering, and thermal contact (Johanson at paragraphs 24-25; figure 3).
As to claims 2-4, Nguyen discloses the target shield comprises ceramic (paragraph 22) while Johanson discloses the isolator [target shield] comprises aluminum oxide, a ceramic material with resistivity ~2x1014 ohm-cm (paragraph 37).
As to claim 5, Johanson discloses an o-ring between the isolator [target shield] and chamber shield [peripheral fixture] (figure 3: o-ring 223).
As to claims 6-8, Nguyen discloses the target comprises silicon or other metals (paragraph 14).
	
As to claim 9, Nguyen discloses a pvd apparatus comprising:
A chamber with walls and substrate support (figure 1: chamber 200 with body walls 228 and substrate support 202);
A target backing plate (figure 2: plate 102);
A target affixed to the backing plate with peripheral edges and front face (target 104 on plate 102 with front and side surfaces);
A power source coupled to the target (paragraph 21: power source for target);
A target shield adjacent the target surrounding and adjacent the peripheral edges of the target (figure 2: dark space shield 206);
The target shield comprising an insulating material (paragraph 22: dielectric or ceramic material);
A gap between the inner peripheral surface of the target and peripheral edges of the target (figure 2: gap 214 between target and shield 206);
A non-insulating outer peripheral fixture with an inner diameter less than the target shield outer diameter (figure 2: shield 216 – equivalent to ‘peripheral fixture’ in structure and location, difference in terminology only; paragraph 18: conductive material).
Nguyen, while disclosing an insulator [target shield] and adjacent conductive chamber shield [peripheral fixture], is silent as to the chamber shield securing the insulator.
Johanson discloses a target assembly for PVD (paragraph 3; figure 1) in which a target is secured to a backing plate, contains an adjacent peripheral insulator (figure 1: target 140 on backing plate 284 with peripheral isolator 310) with an adjacent conductive chamber shield with smaller inner diameter than insulator outer diameter (figure 1: shield 201/214; paragraph 27: conductive materials for shield, including aluminum).  Johanson also discloses contact between the shield and isolator to secure the isolator, cover it from deposition material, and provide thermal transfer from its cooling/heating mechanisms (figure 3: contact surface 233 between shield 201/214 and isolator 310; paragraphs 24-25).

As to claims 11-13, Nguyen discloses the target shield comprises ceramic (paragraph 22) while Johanson discloses the isolator [target shield] comprises aluminum oxide, a ceramic material with resistivity ~2x1014 ohm-cm (paragraph 37).
As to claim 14, Johanson discloses an o-ring between the isolator [target shield] and chamber shield [peripheral fixture] (figure 3: o-ring 223).
As to claims 15-17, Nguyen discloses the target comprises silicon or other metals (paragraph 14).
As to claim 18, Nguyen discloses the target shield is a dark space shield, dark space distances controlling arc events (paragraph 2 and 22).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Johanson, as applied to claim 10 above, and further in view of Mullapudi (US 20060231390).
As to claim 19, Nguyen is silent as to multiple target assemblies.
Mullapudi discloses knowledge in the art of placing multiple target assemblies within a single chamber to allow for multiple independently run processes depositing the same or different materials within a single chamber (abstract; figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple target assemblies, as disclosed by .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20180076362) in view of Nguyen and Johanson.
As to claim 20, Jeon discloses a method of forming a UV reflecting structure comprising depositing alternating layers of a first and second material by sputter deposition (paragraph 113).
Jeon, while disclosing deposition of alternating materials by sputter deposition, is silent as to the target structure or other details of the sputtering system.
As to claim 1, Nguyen discloses a target assembly for use in a pvd chamber comprising:
A target backing plate (figure 2: plate 102);
A target affixed to the backing plate with peripheral edges and front face (target 104 on plate 102 with front and side surfaces);
A target shield adjacent the target surrounding and adjacent the peripheral edges of the target (figure 2: dark space shield 206);
The target shield comprising an insulating material (paragraph 22: dielectric or ceramic material);
A gap between the inner peripheral surface of the target and peripheral edges of the target (figure 2: gap 214 between target and shield 206);
A non-insulating outer peripheral fixture with an inner diameter less than the target shield outer diameter (figure 2: shield 216 – equivalent to ‘peripheral fixture’ in structure and location, difference in terminology only; paragraph 18: conductive material).
Nguyen, while disclosing an insulator [target shield] and adjacent conductive chamber shield [peripheral fixture] to control arcing (paragraph 2), is silent as to the chamber shield securing the insulator.
Johanson discloses a target assembly for PVD (paragraph 3; figure 1) in which a target is secured to a backing plate, contains an adjacent peripheral insulator (figure 1: target 140 on backing plate 284 with peripheral isolator 310) with an adjacent conductive chamber shield with smaller inner diameter than insulator outer diameter (figure 1: shield 201/214; paragraph 27: conductive materials for shield, including aluminum).  Johanson also discloses contact between the shield and isolator to secure the isolator, cover it from deposition material, and provide thermal transfer from its cooling/heating mechanisms (figure 3: contact surface 233 between shield 201/214 and isolator 310; paragraphs 24-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact and secure the isolator, as disclosed by Johanson, in the system of Nguyen, because this allows for physical securement, deposition covering, and thermal contact (Johanson at paragraphs 24-25; figure 3).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sputtering system of Nguyen in view of 

Other Pertinent References
	Although not applied within the rejections above:
US 20190057849 to Jindal discloses knowledge in the art of forming a UV mask blank from alternate deposition by sputtering of multiple targets within a single chamber (paragraph 8; figure 9), the targets comprising a target and backing structure with ceramic dark space shield (paragraph 39) and further conductive components (periphery fixture) adjacent the dark space shield (figure 1: electrode 200, shield 138).

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794